Citation Nr: 9910763	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  98-00 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include chronic obstructive pulmonary disease, secondary to 
mustard gas exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1951 to June 
1954, and from August 1954 to July 1962.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of September 1997 from the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in St. Petersburg, Florida, which denied the 
veteran's claims for:  1)  entitlement to service connection 
for residuals of conjunctivitis secondary to mustard gas 
exposure, and 2)  entitlement to service connection for 
chronic obstructive pulmonary disease, claimed as being 
bronchitis secondary to mustard gas exposure.  

This Board notes that the veteran, as shown on a VA Form 9, 
Appeal to Board of Veterans' Appeals, dated in January 1998, 
indicated that he was not seeking either compensation or 
service connection regarding his conjunctivitis disorder.  
Hence, the only issue before the Board for consideration is 
that listed on the title page of this decision.  


REMAND

The service medical records include a clinical record 
consultation sheet, dated in May 1955, which shows that the 
veteran complained of mustard gas exposure in his eyes, 
causing burning; conjunctivitis was diagnosed.  A VA hospital 
discharge summary, dated in December 1995, is shown to 
include a diagnosis of chronic obstructive pulmonary disease.  

A lay statement submitted in December 1997 from a fellow 
serviceman indicates that the veteran was, during a field 
exercise (as part of the First Marines Division's Atomic, 
Biological, and Chemical Warfare Course) in May 1955, exposed 
to vapors emitted from a canister. 

Of record is a November 1997statement from S. S. Leffingwell, 
M. D., M. P. H., an occupational and environmental medicine 
specialist, which is to the effect that chronic bronchitis, 
bronchial scarring and an asthma-like condition could result 
from the degree of exposure to Lewisite/mustard mixture 
reportedly experienced by the veteran.  Dr. Leffingwell 
rendered an opinion that there was a strong possibility that 
the veteran's current lung illness was related to his claimed 
inservice mustard gas exposure, which was described by the 
veteran.

In view of these facts the Board is of the opinion that a 
contemporaneous and thorough VA examination would be of 
assistance in rendering a determination in this case.

Accordingly, the case is REMANDED for the following 
development:

1.  It is requested that RO notify the 
veteran that, on remand, he may submit 
additional evidence and argument in 
support of his claim.  He should be 
informed of the consequences of failing 
to report for a scheduled VA examination 
pursuant to 38 C.F.R. § 3.655 (1998).  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

2.  A VA examination should be conducted 
by a specialist in lung disorders in 
order to determine the nature, severity, 
and etiology of any lung disorder.  All 
tests indicated, to include X-rays, are 
to be conducted at this time.  The claims 
folder and a copy of this Remand are to 
be furnished to the examiner in 
conjunction with the examination.  If a 
lung disorder is diagnosed, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that the disorder(s) is related to 
the inservice Lewisite/mustard gas 
exposure.  The examiner should also be 
requested to comment on the November 1997 
findings and opinions submitted by Dr. 
Leffingwell.  A complete rational for any 
opinion expressed should be included in 
the examination report.

3.  The RO should then readjudicate the 
issue in appellate status.

If the decision remains adverse to the veteran, he and his 
representative should be furnished a Supplemental Statement 
of the Case and an opportunity to respond.  Thereafter, the 
case should be returned to the Board for appellate 
consideration, if otherwise in order.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


